 THE DAI'E[ (USA). INC.The Dai'ei (USA), Inc. and Amalgamated Meat Cut-ters & Butcher Workmen of North America, AFL-CIO, Local Union No. 594. Case 37 CA-1526July 2, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELI.OUpon a charge filed on March 6, 1979, by Amalga-mated Meat Cutters & Butcher Workmen of NorthAmerica, AFL-CIO, Local Union No. 594, hereincalled the Union, and duly served on The Dai'ei(USA), Inc., herein called Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 20, issued a com-plaint on March 12, 1979, against Respondent, alleg-ing that Respondent had engaged in and was engag-ing in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the National Labor RelationsAct, as amended. Copies of the charge, complaint,and notice of hearing before an administrative lawjudge were duly served on the parties to this proceed-ing.With respect to the unfair labor practices, the com-plaint alleges in substance that on January 11, 1979,following a Board election in Case 37-CA-241 1, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about February 1, 1979, and at all times there-after, Respondent has refused, and continues to dateto refuse, to bargain collectively with the Union asthe exclusive bargaining representative, although theUnion has requested and is requesting it to do so; andthat, commencing on or about February , 1979, andat all times thereafter, Respondent has refused, andcontinues to date to refuse, to supply the Union withinformation about the composition of the bargainingunit and benefits presently received by employees inthe bargaining unit. On March 20, 1979, Respondentfiled its answer to the complaint admitting in part,and denying in part, the allegations in the complaint.On March 30, 1979, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Subsequently, on April 6, 1979, theI Official notice is taken of the record in the representation proceeding,Case 37-RC-2411, as the term "record" is defined in Sees. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTVElectrosystems. Inc.. 166 NLRB 938 (1967). enfd. 388 F.2d 683 (4th Cir.1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(5th Cir. 1969); InterOype Co. v. Penello, 269 F.Supp. 573 (D.C.Va. 1967):Follerr Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (7th Cir. 1968); Sec.9(d) of the NLRA, as amended.Board issued an order transferring the proceeding tothe Board and a Notice To Show Cause why the Gen-eral Counsel's Motion for Summary Judgment shouldnot be granted. Respondent thereafter filed an oppo-sition to the Motion for Summary Judgment.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and in its oppositionto the Motion for Summary Judgment, Respondentadmits the request and refusal to bargain, and admitsthe request and refusal to supply the Union with cer-tain information concerning employees in the bar-gaining unit.2However, Respondent asserts that theUnion's certification is invalid because of unlawfulparticipation of supervisors in the Union's organiza-tional campaign. In this regard, Respondent pointsout that in the underlying representation proceedingit was not afforded a hearing on its objections involv-ing the alleged supervisory participation, and it re-quests a hearing at this time. In his Motion for Sum-mary Judgment and memorandum in support.counsel for the General Counsel contends that Re-spondent raises no issues which were not consideredin the underlying representation proceeding, thatthere exists no factual issue litigable before the Board,and that, therefore, no hearing is required. We agreewith counsel for the General Counsel.Our review of the record herein, including the rec-ord in Case 37- RC-2411, indicates that on June 29,1978, the Union filed a petition in which it sought torepresent certain of Respondent's employees. On Au-gust 28, 1978, an election was conducted pursuant toa Stipulation for Certification Upon Consent Electionwhich resulted in a vote of four to three in favor ofthe Union. Thereafter. Respondent filed timely objec-tions to conduct affecting the results of the electionalleging impermissible supervisory sponsorship of theelection petition. After an investigation of the objec-tions, the Regional Director for Region 20 issued aReport on Objections in which she recommended that2 The information requested was a list of the names, addresses, classifica-tions, rates of pay, and number of dependents of each employee in the unit.a list of all present benefits received by the employees in the appropriateunit, and the share of the cost paid by employees for such benefits. It is wellsettled that the collective-bargaining representative is entitled to informationrelevant to its discharge of its collective-bargaining obligation. Verrol Divi-sion, Boeing Company, 182 NLRB 421 (1970). Certain information, specifi-cally wage and related information pertaining to employees in the bargain-ing unit, is presumptively relevant to the collective-bargainingrepresentative's statutory duty to represent employees. N L.R.B. v. Curriss-Wright Corporation. Wright Aeronautical Division. 347 F.2d 61 (3d Cir 1965)243 NLRB No. 48275 DI)ECISIONS OF NATIONAL LABOR RELATIONS BOARDthe objections be overruled in their entirety and that acertification of representative issue.Thereafter, Respondent filed exceptions to the Re-gional Director's report. On January 11, 1979, theBoard, having considered the Regional Director's re-port and the Respondent's exceptions thereto,adopted the findings and conclusions of the RegionalDirector and certified the Union as the exclusive bar-gaining representative in the appropriate unit.In adopting the Regional Director's recommenda-tion that Respondent's objections be overruled intheir entirety, the Board necessarily found that therewere no substantial or material issues warranting ahearing.3Respondent now raises those same issuesraised in the representation case in an attempt to ob-tain a hearing herein. It is well settled however thatthere is no requirement that an evidentiary hearing beheld where there are no substantial or material is-sues.4Accordingly, it appears that Respondent is try-ing to relitigate issues previously litigated in the rep-resentation case.5In the absence of newly discovered or previouslyunavailable evidence or special circumstances a re-spondent in a proceeding alleging a violation of Sec-tion 8(a)(5) is not entitled to relitigate issues whichwere or could have been litigated in a prior represen-tation proceeding.6All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any newly discovered or previ-ously unavailable evidence, nor does it allege that anyspecial circumstances exist herein which would re-quire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.3 Prestolite Wire Division, Eltra Corporation, 225 NLRB (1976); PointeEnterprises Inc., 223 NLRB 822 (1976).Janler Plastic Mold Corporation, 191 NLRB 162 (1971).In addition to alleging unlawful supervisory participation in the Union'scampaign, Respondent also stated in its answer to the complaint that theunit is inappropriate. However, Respondent stated this only as part of itsargument that the Union is not the lawful representative of Respondent'semployees by virtue of the alleged supervisory intervention. Indeed, Respon-dent admitted that the unit is appropriate in another section of its answerand Respondent does not contend that the unit is inappropriate in its oppo-sition to the Motion for Summary Judgment. Accordingly, it does not appearthat Respondent is now seeking to raise the appropriateness of the unit as anissue.In any event, the unit is one to which the parties stipulated, and Respon-dent did not raise the issue of appropriate unit in its objections to the elec-tion. Just as Respondent cannot relitigate the issue of supervisory participa-tion in the Union's organizational campaign, which was already litigated andresolved in the representation proceeding, it cannot now litigate the issue ofappropriate unit which could have been litigated in the underlying represen-tation case.6See Pittsburgh Plate Glass Co. v. N.LR.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Sees. 102.67(f) and 102.69(c).Accordingly, we grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FA('T1. THE BUSINESS OF RESPONDENTThe Dai'ei (USA), Inc., an Hawaii corporation, isengaged in the grocery retail sales business on theIsland of Oahu. During the past calendar year, Re-spondent received gross revenues in excess of$500,000, and purchased and received goods valuedin excess of $50,000 from points located outside theState of Hawaii.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.11. TItE LABOR ORGANIZATION INVOLVEDAmalgamated Meat Cutters & Butcher Workmenof North America, AFL-CIO, Local Union No. 594,is a labor organization within the meaning of Section2(5) of the Act.111. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All regular full-time and regular part-time em-ployees in the meat and fish departments in Re-spondent's Oahu store, including meatcutters,meat wrappers, and fish cutters, but excluding alloffice clerical employees, grocery, produce andliquor department employees, guards and/orwatchmen, professional employees, and supervi-sors as defined in the Act.2. The certificationOn August 28, 1978, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the Regional Di-rector for Region 20, designated the Union as theirrepresentative for the purpose of collective bargainingwith Respondent. The Union was certified as the col-276 THE DAI'EI (USA), INC.lective-bargaining representative of the employees insaid unit on January 11, 1979, and the Union contin-ues to be such exclusive representative within themeaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about January 17, 1979, and atall times thereafter, the Union has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the employ-ees in the above-described unit, and has requestedthat Respondent supply it with information about thecomposition of the bargaining unit and benefits pres-ently received by employees in the bargaining unit.7Commencing on or about February 1, 1979, and con-tinuing at all times thereafter to date, Respondent hasrefused, and continues to refuse, to recognize and bar-gain with the Union as the exclusive representativefor collective bargaining of all employees in said unit.Also commencing on or about February 1., 1979, andcontinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to supply theUnion with the requested information, which is rel-evant to the Union's duties as bargaining representa-tive of the employees in said unit.Accordingly, we find that Respondent has, sinceFebruary 1, 1979, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees and has refusedto supply the Union with requested relevant informa-tion. By such refusals, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and lead to labor dis-putes burdening and obstructing commerce and thefree flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-' As indicated, supra, the Union requested Respondent to furnish it with alist of the names. addresses, classifications, rates of pay, and number ofdependents of each employee in the unit. a list of all benefits received by theemployees in the unit, and the share of the cost paid by employees for thebenefits.ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.We shall further order that Respondent, upon re-quest, supply the Union with the requested informa-tion.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commencesto bargain in good faith with the Union as the recog-nized bargaining representative in the appropriateunit. See Mar-Jac Poultry Company, Inc.. 136 NLRB785 (1962); Commerce Company d/b/la Lamar Hotel,140 NRLB 226, 229 (1962), enfd. 328 F.2d 600 (5thCir. 1964), cert. denied 379 U.S. 817; Burnett Con-struction Company, 149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAWI. The Dai'ei (USA), Inc., is an employer engagedin commerce within the meaning of Section 2(6) and(7) of the Act.2. Amalgamated Meat Cutters & Butcher Work-men of North America, AFL-CIO, Local Union No.594, is a labor organization within the meaning ofSection 2(5) of the Act.3. All regular full-time and regular part-time em-ployees in the meat and fish departments in Respon-dent's Oahu store, including meatcutters, meat wrap-pers, and fish cutters, but excluding all office clericalemployees, grocery, produce and liquor departmentemployees, guards and/or watchmen, professionalemployees, and supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) ofthe Act.4. Since January 11, 1979, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about February , 1979, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-277 DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent in the appropriate unit, and to supply itwith requested information, Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed them in Sec-tion 7 of the Act, and thereby has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, TheDai'ei (USA), Inc., Oahu, Hawaii, its officers, agents,successors, and assigns, shall:I. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Amalgamated Meat Cut-ters & Butcher Workmen of North America, AFLCIO, Local Union No. 594, as the exclusive bargain-ing representative of its employees in the followingappropriate unit:All regular full-time and regular part-time em-ployees in the meat and fish departments in Re-spondent's Oahu store, including meatcutters,meat wrappers, and fish cutters, but excluding alloffice clerical employees, grocery, produce andliquor department employees, guards and/orwatchmen, professional employees, and supervi-sors as defined in the Act.(b) Refusing to furnish the Amalgamated MeatCutters & Butcher Workmen of North America,AFL-CIO, Local Union No. 594, with informationpertaining to the unit composition and benefits cur-rently received by members of the unit.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Upon request, bargain collectively with theabove-named labor organization by furnishing thesaid labor organization with the information re-quested pertaining to unit employees and their bene-fits.(c) Post at the Oahu store copies of the attachednotice marked "Appendix."sCopies of said notice, onforms provided by the Regional Director for Region20, after being duly signed by Respondent's repre-sentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order.what steps have been taken to comply herewith.g In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of' theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL. NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Amal-gamated Meat Cutters & Butcher Workmen ofNorth America, AFL-CIO, Local Union No.594, as the exclusive representative of the em-ployees in the bargaining unit described below.WE WILL NOT refuse to furnish the above-named Union with information necessary andrelevant to the Union's performance of its collec-tive-bargaining functions.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is278 THE [)AI'EI (USA), INC.reached, embody such understanding in a signedagreement. The bargaining unit is:All regular full-time and regular part-time em-ployees in the meat and fish departments inthe Oahu store, including meatcutters. meatwrappers, and fish cutters, but excluding alloffice clerical employees, grocery, produce andliquor department employees, guards and/orwatchmen, professional employees, and super-visors as defined in the Act.WE WILL furnish the Union with informationconcerning the composition of the unit and bene-fits currently received by members of the unit, asrequested.THI DAI'EI (USA), INC.279